Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.Claims 5, 6 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 18-20 are indefinite in that it would appear that it is blocking device that has the form fit indexing members, but not the removable overlay.  Clarification is required as to how the overlay includes the form fit indexing members.  
3.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 9-12 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Felten et al 2012/0074602.
Felten et al (see Figs. 1-5) discloses a set including the instant semi-finished optical element (100) and a blocking device (200) with a (lens) contact face, the contact face and the lens having the same shape, the set further including a molding device (500 in Fig. 3) having the same shape as the contact face and a removable overlay (310), the set being configured for having the instant configurations.  The only difference is that the set in Felten et al has the instant configurations in a different order due to a slightly different method of formation or use.  However, the set in Felton et al is inherently capable of having the instant configurations in the instant order and hence instant claim 1 is submitted to be anticipated by the applied reference.  For instance, the instant claims call for the first configuration in which the removable overlay second face is in molding contact with the molding face of the molding device, and this is shown in Figure 3 of Felten et al.  The second configuration in which the second face of the removable overlay is free is clearly shown in Fig. 2 of Felten et al upon deblocking the lens.  While this may indeed occur at the end of the processing, the set of Felten et al is inherently capable of attaining the second configuration after molding if so desired.  The third configuration is shown Figs. 1, 4 and 5 of Felten et al.  It is submitted that the spherical shape of the contact face as set forth in instant claim 4 is met in the applied reference.  So are the form fit indexing members of instant claims 5 and 20—see 220 and 230 in Figs. 3-5 of Felten et al.  The adhesive film of instant claim 7 is taught at paragraphs 0018, 0020 and 0043.  Instant claim 20 is clearly met since the lens is intended to be finished subsequent to the blocking—ie, it is unfinished, or semi-finished.  It is submitted that the method recited in instant claims 10-12 is also met since the instant steps of claim 10 are clearly met.  The thermoplastic material of overlay 310 would inherently have the property set forth in instant claim 11 and clearly meets instant claim 12.    
4.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felten et al 2012/0074602.
Felten et al discloses the basic claimed set as set forth in paragraph 3, supra, lacking merely that the indexing members include female members.  It is submitted as being well within the skill level of the art to modify the members as desired dependent on the exact fit desired.  
5.Claim(s) 2, 3 and 16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Felten et al in view of Siders et al (see paragraph 0019).
Felten et al is applied for reasons of record, the primary reference disclosing the basic claimed set lacking the reference marks on the semi-finished optical element.  Note however paragraph 0019 of Felten et al, wherein it is taught that the lens is oriented in a desired spatial configuration, the orientation being with respect to the overlay and the blocking device.  Siders et al (paragraph 0019) discloses lens markings that can be aligned with block markings to ensure that a lens is properly oriented with respect to a blocking member and such would have obviously been used in conjunction with a removable overlay intended to adhere the lens to the block.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the set of Felten et al with reference marks as taught by Siders et al to facilitate the desired orientation.  
6.Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felten et al 2012/0074602 in view of Jiang et al 2008/0051017 (see 5, 1 and 10 in Figs. 1 and 3) 
Felten et al is applied for reasons of record, the primary reference disclosing the basic claimed set lacking the retaining effect being vacuum based and the exact configuration of the blocking device.  Jiang et al fairly teaches each of these aspects using a blocking device (1) which is rigid and has a flexible wafer (10) covering the rigid part and wherein the retaining effect is vacuum based—see air conduct 5.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the set of the primary reference as taught by Jiang et al to facilitate the operation thereof as desired.  
7.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742